Citation Nr: 0202892	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for numbness of the 
legs and arms.  

5.  Entitlement to service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from September 1946 to May 
1949.  He died in December 2000.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and March 1999 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  In a December 2000 decision on appeal, the Board denied 
four of the veteran's service connection claims and remanded 
one claim for additional development.     

2.  In January 2001, the RO received notice that the veteran 
died in December 2000, on the same date as the December 2000 
Board decision was dispatched.  

3.  By separate decision, the Board vacated the December 2000 
Board decision.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in December 2000 concerning the 
service connection issues on appeal.  The record indicates 
that the veteran died on the same date as the Board decision 
was dispatched.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, by separate decision, consistent with the Court's 
reasoning set forth in Landicho, the Board vacated the 
December 2000 Board decision.   

Because the appeal to the Board has become moot by virtue of 
the veteran's death, it must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 
C.F.R. § 20.1302 (2001).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

